              Case 3:16-cr-00440-WHA Document 122 Filed 11/21/19 Page 1 of 3



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 MICHELLE J. KANE (CABN 210579)
   Assistant United States Attorney
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          michelle.kane3@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                    UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12                                        SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,       )                   No. CR 16-00440 WHA
14                                   )
          Plaintiff,                 )                   UNITED STATES’ EX PARTE APPLICATION
15                                   )                   FOR AN ORDER AND [PROPOSED] ORDER
       v.                            )                   AUTHORIZING RELEASE OF GRAND JURY
16                                   )                   TRANSCRIPTS
     YEVGENIY ALEXANDROVICH NIKULIN, )
17                                   )                   Trial: March 9, 2020
          Defendant.                 )                   Pretrial Conference: February 26, 2020
18                                   )                   Time: 2:00 p.m.
                                     )                   Courtroom No. 12
19                                   )

20          The government respectfully applies ex parte for an order pursuant to Federal Rule of Criminal
21 Procedure 6(e) authorizing the government to provide defendant’s counsel copies of the grand jury

22 testimony of witnesses whom the government may call at trial. This application is necessitated by the

23 disclosure provisions of the Jencks Act, 18 U.S.C. § 3500.

24          Federal Rule of Criminal Procedure 6(e)(3)(E) provides in part that “The Court may authorize
25 disclosure – at a time, in a manner, and subject to any other conditions that it directs – of a grand-jury

26 matter (i) preliminarily to or in connection with a judicial proceeding.” The Court’s power to order

27 disclosure is discretionary and may be exercised upon a showing of need and a finding that disclosure is

28 required by the ends of justice. In re William H. Pflaumer & Sons, Inc., 53 F.R.D. 464, 470 (E.D. Pa.

     U.S. EX PARTE APPL. RE GRAND JURY TRANSCRIPTS
     CR 16-00440 WHA
             Case 3:16-cr-00440-WHA Document 122 Filed 11/21/19 Page 2 of 3



 1 1971); see also United States v. Procter & Gamble Co., 356 U.S. 677, 682 (1958).

 2          In U.S. Industries, Inc. v. United States District Court, 345 F.2d 18 (9th Cir. 1965), the Ninth

 3 Circuit observed that disclosure should be liberally allowed when the traditional policies underlying

 4 grand jury secrecy are no longer served. The court held that when the reasons for the policy of secrecy

 5 “do not apply at all in a given situation, or apply to only an insignificant degree, the party seeking

 6 disclosures should not be required to demonstrate a large compelling need.” Id. at 21.

 7          The Ninth Circuit listed five policy considerations underlying the need for grand jury secrecy:

 8          (1) to prevent the escape of those whose indictment may be contemplated; (2) to insure
            the utmost freedom to the grand jury in its deliberations, and to prevent persons subject to
 9          indictment or their friends from importuning the grand jurors; (3) to prevent subornation
            of perjury or tampering with the witnesses who may testify before the grand jury and
10          later appear at the trial of those indicted by it; (4) to encourage free and untrammeled
            disclosures by persons who have information with respect to the commission of crimes;
11          (5) to protect the innocent accused who is exonerated from disclosures of the fact that he
            has been under investigation, and from the expense of standing trial where there was no
12          probability of guilt.

13 Id. at 22 (quoting United States v. Amazon Ind. Chem. Corp., 55 F.2d 254 (D. Md. 1931)); accord

14 Procter & Gamble Co., 356 U.S. at 681-82, n.6.

15          In this case, the policy considerations requiring secrecy apply with diminished force. The case

16 has already been indicted, and the matter is set to proceed to trial on March 9, 2020. See In re William

17 H. Pflaumer & Sons, Inc., 53 F.R.D. at 470 (stating that “once a grand jury has concluded its work, the

18 courts have, to some degree, relaxed the secrecy principle”). Due to the procedural posture of this case,

19 allowing limited disclosure of grand jury materials in preparation for or use by the parties at trial would

20 not frustrate the concerns of grand jury secrecy. Moreover, disclosure of the grand jury testimony is in

21 the interest of justice because it will permit defendant’s counsel to have Jencks material in advance of

22 trial pursuant to 18 U.S.C. § 3500.

23 //

24

25

26

27

28

     U.S. EX PARTE APPL. RE GRAND JURY TRANSCRIPTS
     CR 16-00440 WHA                     2
             Case 3:16-cr-00440-WHA Document 122 Filed 11/21/19 Page 3 of 3



 1          Accordingly, the government moves this Court to issue an order authorizing the government to

 2 provide defendant’s counsel with copies of the grand jury testimony of witnesses whom the government

 3 may call at trial.

 4 DATED: November 19, 2019                              Respectfully submitted,

 5                                                       DAVID L. ANDERSON
                                                         United States Attorney
 6

 7                                                       /s/
                                                         MICHELLE J. KANE
 8                                                       Assistant United States Attorney
 9
10                                           [PROPOSED] ORDER
11          Having considered the United States’ Application for an Order Authorizing the Release of
12 Grand Jury Transcripts, it is hereby ORDERED that the attorneys for the United States may disclose to

13 counsel for the defendant a copy of the grand jury testimony of witnesses the government may call at

14 trial, pursuant to the Jencks Act, 18 U.S.C. § 3500, et seq.

15          IT IS FURTHER ORDERED that defense counsel shall not disclose such grand jury testimony
16 to any other persons, except as necessary in preparation of the defense, without prior authorization from

17 this Court, and that the copy of the testimony provided to defense counsel (and any reproductions or

18 copies made of the produced copy) shall be returned to the government at the conclusion of proceedings

19 in this case.

20 DATED:          November 21, 2019.
                                                         HONORABLE WILLIAM ALSUP
21                                                       United States District Judge
22

23

24

25

26

27

28

     U.S. EX PARTE APPL. RE GRAND JURY TRANSCRIPTS
     CR 16-00440 WHA                     3
